Citation Nr: 0706638	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  04-30 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 20 percent for bilateral 
hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The veteran retired from active military service June 1974, 
after serving 20 years.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The record reflects the veteran underwent a VA audiologic 
examination in June 2004, but the results were deemed by the 
examiner to be unacceptable for rating purposes due to "poor 
inter-test reliability."  In his August 2004 substantive 
appeal, the veteran indicated that his hearing had continued 
to deteriorate.  He also indicated that he had undergone 
three hearing examinations in the past year which showed him 
to have increased hearing loss, but it is unclear whether 
these examination reports have been included in the veteran's 
claims file.  Under these circumstances, additional 
development is necessary, as detailed below.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide the dates 
and locations of all of his recent hearing 
examinations and treatment, and to provide 
the releases necessary to acquire the 
records.  Then, attempt to obtain the 
identified records and associate with the 
claims file those which are not duplicate 
of evidence already of record.  

2.  Schedule the veteran for an audiologic 
examination to determine the severity of 
his service connected hearing loss for 
rating purposes.  

3.  Once the development has been 
completed, the claim should be 
readjudicated.  If any of the benefits 
sought are not granted, the veteran and 
his representative should be provided with 
a supplemental statement of the case and 
afforded an appropriate opportunity to 
respond before returning the record to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


